IN THE SUPREME COURT OF THE STATE OF DELAWARE

STEPHEN HAIRSTON,                    §
                                     §   No. 53, 2020
     Defendant Below,                §
     Appellant,                      §   Court Below: Superior Court
                                     §   of the State of Delaware
           v.                        §
                                     §   ID No. 1806008732(N)
STATE OF DELAWARE,                   §
                                     §
     Plaintiff Below,                §
     Appellee.                       §

                        Submitted: January 13, 2021
                        Decided:   March 19, 2021

Before SEITZ, Chief Justice; VALIHURA and TRAYNOR, Justices.

Upon appeal from the Superior Court. REVERSED and REMANDED.

Nicole M. Walker, Esquire, OFFICE OF PUBLIC DEFENDER, Wilmington,
Delaware, for Appellant Stephen Hairston.

Brian L. Arban, Esquire, DELAWARE DEPARTMENT OF JUSTICE,
Wilmington, Delaware, for Appellee State of Delaware.
TRAYNOR, Justice:

         In 1994, the Delaware General Assembly enacted a statute, applicable to both

criminal and civil proceedings, that eases the evidentiary burden on the proponent

of controlled-substance-testing evidence. The statute, which is found at 10 Del. C.

§§ 4330–4332 and which we will refer to in this opinion as Subchapter III,1 allows

for the admission of, and a favorable presumption relating to, written reports from a

forensic toxicologist or forensic chemist, without the necessity of their appearance

in court, so long as the report complies with certain requirements. In criminal

proceedings, in apparent recognition of the rights of an accused to confront

witnesses, the statute also requires the State, upon written demand by the defendant,

to produce at trial certain designated persons, including the testing analyst, or any

person in the chain of custody as defined by the statute, as prosecution witnesses.

         After Stephen Hairston was indicted on several criminal offenses, including

serious drug offenses, he served a written demand on the State, which, by the

unambiguous terms of the statute, required the presence at trial of, among other

individuals, the officer who seized and packaged the substances that formed the basis

of Hairston’s drug offenses. Upon the State’s pretrial motion in limine, however,

the Superior Court, believing that the seizing and packaging officer was unavailable,

relieved the State of its obligation to produce him and permitted another officer who


1
    Sections 4330 through 4332 of Title 10 comprise Subchapter III of Chapter 43 of Title 10.
                                                 2
was present at the scene of Hairston’s apprehension to appear in the seizing and

packaging officer’s stead. The Superior Court’s ruling, according to Hairston,

erroneously relieved the State of a mandatory statutory duty and violated Hairston’s

rights under the Confrontation Clause of the Sixth Amendment of the United States

Constitution.

      In this opinion, we hold that the Superior Court’s interpretation of the statute

in question was erroneous as a matter of law and that, absent the appearance of the

witness identified in Hairston’s demand, it was error for the court to admit the

forensic chemist’s report and testimony. We therefore reverse.

                                       I.

      In June 2018, Corporal Lynch and Corporal Bartolo of the Wilmington Police

Department were on patrol when they observed a sport utility vehicle with dark after-

market window tint. A vehicle registration inquiry revealed that the vehicle did not

have a waiver for the after-market window tint as required by Delaware law. After

observing the SUV make a turn without signaling, the officers pulled the SUV over.

      Corporal Lynch approached the driver’s side of the SUV. Stephen Hairston,

the driver of the SUV, provided Lynch with a copy of the vehicle’s registration. As

Corporal Bartolo approached the passenger side of the SUV, he noticed the driver

look back at the officers “and then reach over into the front passenger area of the




                                            3
vehicle and retract his hand quickly.”2 Once at the passenger’s window, Corporal

Bartolo detected an odor of marijuana coming from the SUV and noticed a knotted

plastic bag containing a powdery substance on top of a cup in plain view at the

passenger’s feet.

         The officers removed Hairston and the passenger from the SUV to conduct a

search of the vehicle. Hairston and the passenger stood near the rear of the SUV

under the supervision of two additional police officers—Corporals MacNamara and

Akil—who had arrived on the scene. As Lynch and Bartolo searched the SUV,

Hairston fled. Corporal MacNamara chased Hairston and eventually subdued him.

Corporal Bartolo left the SUV to assist MacNamara in arresting Hairston and

bringing him back to the scene of the motor vehicle stop. Bartolo and MacNamara

conducted a search of Hairston incident to arrest, which produced $768 in cash, but

no weapons or contraband.

         Corporal Bartolo testified that, after Hairston was taken into custody and

searched, he returned to the SUV to assist Corporal Lynch with the vehicle search.

According to Bartolo, after he returned to the SUV, he observed Corporal Lynch

recover the plastic bag of a white powdery substance that Bartolo had observed at

the beginning of the stop from the passenger’s side floor and a small bag of a green

leafy plant-like substance from the center console.


2
    App. to Opening Br. at A49.
                                          4
       Hairston was indicted on drug-related offenses, including aggravated

possession of heroin and possession of marijuana as well as resisting arrest and

various motor vehicles offenses. Before trial, Hairston made a demand on the State

under 10 Del. C. § 4332 requesting the presence of “all persons involved in the chain

of custody of any evidence.”3 Trial was initially scheduled for January 2019 but

was continued three times until September 2019 because Corporal Lynch, who, as

the seizing and packaging officer, was part of the chain of custody as defined by 10

Del. C. § 4331, was on medical leave and, according to the State, “unavailable as a

witness.”4

       Because Corporal Lynch was still on medical leave in September 2019, the

State filed a motion in limine asking the Superior Court to admit the drug evidence

and “allow Corporal Bartolo testimony to satisfy the chain of custody of the evidence

seized.”5 The State argued that, although “Corporal Bartolo was not the officer who

physically handled the evidence, he personally observed the chain of custody process

. . . [and therefore his] testimony would suffice as to eliminate any possibility of

misidentification of the evidence seized.”6 The court granted the State’s motion over



3
  Id. at A14.
4
  App. to Answering Br. at B1. The State does not allege in its motion in limine that Corporal
Lynch was unavailable, i.e., could not be present to testify because of infirmity or physical illness,
see D.R.E. 804(a)(4), only that he “was injured in the line of duty and is still out on medical leave.”
App. to Opening Br. at A17.
5
  Id. at A19.
6
  Id. at A18.
                                                  5
Hairston’s opposition. Recognizing this as an issue of first impression in Delaware,

the court based its decision on the general standards for authentication of evidence

under Delaware Rule of Evidence (“D.R.E.”) 901(a), observing that, when the

sponsoring witness

       is a direct eyewitness and participant in the search, and directly
       observed the seizure and packaging, . . . there is, for admissibility
       purposes, a reasonable probability that the evidence offered is what the
       proponent says it is, and that the evidence has not been misidentified,
       and no tampering, or adulteration, occurred for purposes of the seizing
       officer and packaging officer portion of the testimony.7

       Thus, at trial, Corporal Bartolo testified in place of Corporal Lynch. Bartolo

testified that he “observed the recovery [of the drugs] from the vehicle, transporting

it to [the police station], the field testing of the substances, packaging, and submitting

all substances into evidence.”8 Bartolo also testified that the drug evidence presented

by the State at trial was “in the same, or substantially the same, condition”9 as when

it was recovered from Hairston’s vehicle. The State also produced the forensic

chemist who testified that the proper protocols were followed during the testing of

the substances recovered from Hairston’s vehicle and that the evidence presented at

trial did not show any signs of tampering.




7
  Id. at A31.
8
  Id. at A60.
9
  Id. at A63–64.
                                            6
       The prosecutor then walked the chemist through her Forensic Chemistry Unit

Controlled Substances Section Laboratory Report, which showed that one of the

tested substances, weighing 6.6255 grams, contained heroin and the other, weighing

2.3363 grams, was marijuana. At the close of the direct examination of the chemist,

the State offered—and the court admitted, over Hairston’s “prior objections”10—the

chemist’s report as a trial exhibit. The jury returned a guilty verdict against Hairston

for aggravated possession of heroin, possession of marijuana, resisting arrest, and

various motor vehicle offenses.

       On appeal, Hairston argues that the Superior Court “erred as a matter of law

. . . when it relieved the State of its statutory duty to produce the officer who seized

and packaged the drug evidence.”11 Hairston contends that the plain language of

Subchapter III requires the State, upon the defendant’s request, to ensure the

presence of all individuals in the chain of custody, as defined by Section 4331, at

trial. Hence, because the State failed to produce Corporal Lynch—the seizing and




10
   App. to Answering Br. at B21. We understand these “prior objections” to have been (i)
Hairston’s opposition to the State’s motion in limine to allow Corporal Bartolo to testify in lieu of
requiring the presence of Corporal Lynch under Section 4332, and (ii) an objection made during
the chemist’s testimony, challenging the chain of custody on the grounds that other persons who
did not testify at trial had touched the evidence and that their presence was also required under
Section 4332. See id. at B19. Notably, the court overruled the latter objection based on its
interpretation of Section 4331’s delimitation of chain-of-custody witnesses. So it would seem as
though the State enjoyed the benefit of Section 4331’s chain-of-custody restrictions, but at the
same time was excused from complying with Section 4332’s obligations.
11
   Opening Br. at 8.
                                                 7
packaging officer—at trial, Hairston argues that his drug-related convictions must

be reversed.12

       For its part, the State contends that Section 4331 and Section 4332 of

Subchapter III only “eliminate the need for repetitive witnesses and . . . [do] not

supplant the common law standard for authentication [or D.R.E. 901(a)].”13

Accordingly, the State argues that the Superior Court properly relied on Delaware’s

general standards for the authentication of evidence when it found that the State

could properly establish the chain of custody and authentication of the seized drugs

through Corporal Bartolo’s testimony.

                                              II.

       Although we generally review the Superior Court’s ruling admitting or

excluding evidence for abuse of discretion,14 where the Superior Court’s ruling

involves an interpretation of a statute, our review is de novo.15




12
   Hairston argues that the Superior Court’s grant of the State’s motion in limine also denied him
his constitutional right to confront a witness against him, in violation of the Confrontation Clause
of the Sixth Amendment of the United States Constitution. Because we find that the Superior
Court erred by allowing the State to produce a substitute witness in place of the seizing and
packaging officer, we need not address Hairston’s constitutional argument.
13
   Answering Br. at 15.
14
   Milligan v. State, 116 A.3d 1232, 1235 (Del. 2015) (citing Fuller v. State, 860 A.2d 324, 329
(Del. 2004)).
15
   Dennis v. State, 41 A.3d 391, 393 (Del. 2012) (citing Taylor v. Diamond State Port Corp., 14
A.3d 536, 538 (Del. 2011)).
                                                    8
                                           III.

       Because the Superior Court approached the issue raised by the State’s motion

in limine purely as an authentication issue and, in essence, found that authentication

sufficient to satisfy D.R.E. 901(a) obviates the requirements set forth in Subchapter

III, we begin our analysis with a comparison of D.R.E. 901(a) and Subchapter III.

                                           A.

       Under D.R.E. 901(a), “[t]o satisfy the requirement of authenticating or

identifying an item of evidence, the proponent must produce evidence sufficient to

support a finding that the item is what the proponent claims it is.”16 When the State

seeks to authenticate by establishing chain of custody, it is not required “to produce

evidence as to every link in the chain of custody. Rather, the State must simply

demonstrate an orderly process from which the trier of fact can conclude that it is

improbable that the original item has been tampered with or exchanged.”17 This

Court has ruled that, where there are inconsistencies or gaps in the testimony offered

to establish the authenticity of the evidence, the “factual discrepancies, and the

inferences to be drawn from them, go to the weight to be accorded the evidence

rather than to its admissibility.”18




16
   D.R.E. 901(a).
17
   Demby v. State, 695 A.2d 1127, 1131 (Del. 1997) (citing Tricoche v. State, 525 A.2d 151, 153
(Del. 1987)).
18
   Id. at 1132.
                                                9
          Whereas D.R.E. 901(a) lays down a general rule for the authentication of

evidence, Subchapter III sets forth the rules for “establishing that physical evidence

in a criminal or civil proceeding constitutes a particular controlled substance defined

under Chapter 47 of Title 16.”19           Thus, and despite its subtitle—“Chain of

Custody”—Subchapter III addresses much more than the issues of authentication

and chain of custody in a drug case; it establishes a procedural framework for the

admission and consideration of controlled-substance-testing evidence in both

criminal and civil proceedings.

          Subchapter III’s first section—Section 4330—begins with a 208-word long

sentence that sanctions the admissibility of the reports of forensic toxicologists and

forensic chemists under certain conditions. To unpack this sentence’s many moving

parts, we find it helpful to view its constituent parts separately:

          1. For the purpose of establishing that physical evidence in a criminal
             or civil proceeding constitutes a particular controlled substance
             defined under Chapter 47 of Title 16,
          2. A report signed by the forensic toxicologist or forensic chemist who
             performed the test or tests as to its nature shall be prima facie
             evidence, without the necessity of the forensic toxicologist or
             forensic chemist personally appearing in court, that:

                 a. the material delivered was properly tested under procedures
                    approved by the Division of Forensic Science;
                 b. those procedures are legally reliable;



19
     10 Del. C. § 4330.
                                             10
              c. the material was delivered by the officer or person stated in
                 the report; and
              d. the material was or contained the substance therein stated.

       3. To qualify for this favored evidentiary treatment, the report must:

              a. identify the forensic toxicologist or forensic chemist as an
                 appropriately certified individual;

              b. state that the toxicologist or chemist analyzed the materials
                 under approved procedures; and

              c. state that the substance is or contains the controlled substance
                 specified.
       The second, more concise sentence in Section 4330 states that the provisions

of the first sentence do not “preclude[] the right of any party to introduce any

evidence supporting or contradicting the evidence contained in or the presumption

raised by the report.”20

       Under 10 Del. C. § 4332, “in a criminal proceeding, the prosecution shall,

upon written demand of a defendant filed in the proceedings at least 5 days prior to

trial, require the presence of the forensic toxicologist or forensic chemist, or any

person in the chain of custody as a prosecution witness”21 at trial. Section 4331

defines the chain of custody “in the context of controlled dangerous substances” as

       a.     the seizing officer
       b.     the packaging officer, if the packaging officer is not also the
              seizing officer; and

20
  Id.
21
  10 Del. C. § 4332. The timeliness of Hairston’s Section 4332 demand is not challenged in this
case.
                                              11
       c.      the forensic toxicologist or forensic chemist or other person who
               actually touched the substance and not merely the outer sealed
               package in which the substance was placed by the law-
               enforcement agency before or during the analysis of the
               substance.22
       It is noteworthy that the statute does not limit the defendant’s right to demand

the presence of the individuals identified as being within the chain of custody to

cases in which the prosecution seeks to avail itself of Section 4330’s presumptions;

in fact, Section 4330’s (and Section 4331’s23) provisions concerning prima facie

evidence do not apply to the testimony of witnesses appearing in response to a

defendant’s demand under Section 4332.

       Thus, Subchapter III establishes a relatively simple framework for the

introduction and consideration of controlled-substance-testing evidence. As applied

in a criminal proceeding, in the absence of a timely demand by the accused, a written

report of the prosecution’s testing analyst is admissible and presumed to be accurate

even in the absence of the analyst’s appearance in court so long as the report checks

the boxes listed in Section 4330. The prosecution may choose, as it did here, to call

the testing analyst to testify as to the nature of the tested substance, instead of



22
  10 Del. C. § 4331.
23
  Section 4331 allows the State, in a criminal or civil proceeding, to establish the chain of custody
by submitting into evidence a statement signed by each party in the chain of custody affirming that
one person delivered the controlled-substance evidence to another on a given date. So long as
certain listed conditions are met, the signed statement “is prima facie evidence that the person had
custody and made the delivery as stated, without the necessity of a personal appearance in court
by the person signing the statement.” Id.
                                                12
offering a qualifying report under Section 4330. But, regardless of the prosecution’s

choice, if the accused makes a timely demand under Section 4332, the prosecution

must require the presence of the analyst or any person in the chain of custody, as

defined in Section 4331, as a prosecution witness so that, among other things, they

may be cross-examined by the defendant. In turn, Section 4331 strictly limits those

deemed to be in the chain of custody in a manner that, as this Court observed in

Demby v. State, “eliminate[s] the logistical and financial burden that the State would

have if it were required to produce at trial every person who handled the evidence,

irrespective of how tangential the contact might have been.”24

         Viewed in this light, Subchapter III is designed to streamline and facilitate the

reception of controlled-substance-testing evidence in a way that, under most

circumstances, reduces the prosecution’s burden. But though the statute might ease

the prosecution’s obligations, it does not eliminate them and instead demands

something—and that, not much—in return.

         The one imposition on the State, according to the plain language of Section

4332, is a mandatory obligation to produce at trial upon the defendant’s request the

individuals that the legislature has defined in Section 4331 as the “chain of custody.”

We find no ambiguity in the requirement that the State produce three witnesses: (1)

the seizing officer, (2) the packaging officer, if different than the seizing officer, and


24
     Demby, 695 A.2d at 1132.
                                            13
(3) the forensic toxicologist or forensic chemist.25 By their plain terms, Sections

4331 and 4332 do not contemplate or permit the substitution of another witness in

the place of the specifically identified witnesses, even if that witness might, in the

absence of Subchapter III, be an appropriate authentication or chain of custody

witness under D.R.E. 901(a). Interpreting the statute in the manner advocated by

the State, to allow the State to produce any individual so long as that person is able

to sufficiently establish admissibility under D.R.E. 901(a), would render Section

4332(a)(1) a nullity and Section 4331 superfluous.

                                               B.

       The     State     acknowledges         that    Subchapter       III’s   requirements        are

unambiguous26 and concedes that it did not comply with them.27 But it claims that

the prosecution’s ability to authenticate the controlled substance that is offered into

evidence under D.R.E. 901(a) excuses its failure to comply with Subchapter III’s

clearly stated requirements. To interpret the statute otherwise, according to the




25
   In its definition of the chain of custody, Section 4331 also refers to “other person[s] who actually
touched the substance and not merely the outer sealed package in which the substance was placed
by the law-enforcement agency before or during the analysis of the substance.” 10 Del. C. § 4331.
Hairston objected to the admission of the chemist’s conclusions based on the absence of testimony
from an analyst other than the testifying chemist. The court overruled that objection. See supra
note 10. Hairston has not appealed that evidentiary ruling, so we do not address it in this opinion.
26
   During oral argument, Chief Justice Seitz asked counsel for the State whether the statute was
ambiguous. Counsel conceded: “No, there’s no ambiguity in the plain language of the statute.”
Oral                   Argument                   Video                 at                24:39–24:41,
https://livestream.com/accounts/5969852/events/9467041/videos/215988138.
27
   Id. at 19:08–19:18.
                                                 14
State, would mean that Subchapter III has superseded the common law of evidence

authentication as embodied in D.R.E. 901(a). Citing A.W. Financial Services, S.A.

v. Empire Resources, Inc.,28 the State argues that, because Subchapter III does not

clearly manifest a legislative intent to supersede the common law, it has not done so.

And if there has been no superseder of D.R.E. 901(a), it remains as a gateway to the

admission of drug-testing evidence independent of compliance with Subchapter III.

       The State’s superseder argument based on A.W. Financial Services misses the

mark. In that case, this Court noted that we will find an implicit repeal of the

common law “only ‘where there is fair repugnance between the common law and

the statute, and both cannot be carried into effect.’”29 But no one—neither Hairston

nor this Court—contends that Subchapter III supersedes D.R.E. 901(a), which

continues to state the evidentiary rule governing the authentication and identification

of evidence.

       As mentioned before, “[t]o satisfy the requirement of authenticating or

identifying an item of evidence, the proponent must produce evidence sufficient to

support a finding that the item is what the proponent claims it is.”30 In a criminal

prosecution, the State may satisfy the authentication requirement in one of two ways.

“The State may have witnesses visually identify the item as that which was actually


28
   981 A.2d 1114 (Del. 2009).
29
   Id. at 1122 (quoting 15A C.J.S. Common Law § 16).
30
   D.R.E. 901(a).
                                            15
involved with the crime, or it may establish a chain of custody which indirectly

establishes the identity by tracing its continuous whereabouts.”31 Subchapter III

does not eliminate this threshold evidentiary requirement; instead, it creates an

avenue for the introduction of controlled-substance-testing reports and delimits

chain-of-custody witnesses to the seizing officer, the packaging officer, and the

testing analyst or other person who has actually touched the substance. In turn, it

makes clear that a defendant may demand the appearance at trial of certain

designated individuals in the chain of custody as prosecution witnesses.                    The

defendant may then cross-examine those witnesses—not substitutes of the

prosecution’s choosing—on the authenticity of the evidence or any other topic

within the proper scope of cross-examination. This right does not hinge on the path

the prosecution takes to authenticate or identify the substance it seeks to admit.

          Here, Hairston made a proper and timely demand on the State to produce “all

persons involved in the chain of custody of any evidence.”32 Under the plain

meaning of Sections 4331 and 4332, the State was then required to produce Corporal

Lynch, the seizing and packaging officer. Despite the fact that Corporal Bartolo

participated in the stop and subsequent search of Hairston’s vehicle, he was not

present for the entire motor vehicle search—including when he assisted Corporal



31
     Quinn v. State, 841 A.2d 1239, 1241 (Del. 2004) (quoting Tricoche, 525 A.2d at 153).
32
     App. to Opening Br. at A14.
                                                16
MacNamara in pursuing Hairston as he fled the scene of the stop and when he

assisted Corporal MacNamara in searching Hairston’s person after he was arrested—

and was also not the officer that physically seized and packaged the substances from

Hairston’s SUV. Thus, his appearance did not satisfy the State’s obligation to

require the presence of the seizing and packaging officer as a prosecution witness at

Hairston’s trial. In that witness’s absence, it was reversible error to admit the

forensic chemist’s testimony and report.

       This interpretation of Sections 4331 and 4332 conforms with the “‘elementary

rule of [statutory] construction that effect must be given, if possible, to every word,

clause and sentence of a statute.’”33 Where, as in Subchapter III, the General

Assembly has unambiguously granted a criminal defendant the right to demand the

presence at trial of certain specified individuals, our role is not to override or create

an exception to that right. Instead, we must give it effect.34




33
    State v. Croce, 1997 WL 524070, at *4 (Del. Super. Ct. May 14, 1997) (quoting 2A Norman
Singer, Sutherland Stat. Const. § 46.06 (5th ed. 1992)).
34
    See Chase Alexa, LLC v. Kent Cnty. Levy Court, 991 A.2d 1148, 1151 (Del. 2010) (“The rules
of statutory construction are designed to ascertain and give effect to the intent of the legislators, as
expressed in the statute. First, the Court must determine whether the statute is ambiguous, because
if it is not, then ‘the plain meaning of the statutory language controls.’” (footnote omitted) (quoting
Dir. of Revenue v. CNA Holdings, Inc., 818 A.2d 953, 957 (Del. 2003))).
                                                  17
                                     IV.

      For the foregoing reasons, we reverse the Superior Court’s judgment as to

Hairston’s convictions of aggravated possession of heroin and possession of

marijuana and remand for proceedings consistent with this opinion.




                                       18